United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   July 27, 2005


                                      Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge


No. 03-2448

CHRISTOPHER HOLLY,                           Appeal from the United States
         Plaintiff-Appellant,                District Court for the Northern
                                             District of Illinois, Eastern Division.
      v.
                                             No. 03 C 2563
D. WOOLFOLK, et al.,
         Defendants-Appellees.               Ruben Castillo,
                                             Judge.



                                    ORDER

     The slip opinion issued in the above-entitled cause on July 18, 2005, is
amended on page 1 to reflect the lower court case number as No. 03 C 2563.